Name: Commission Regulation (EC) No 1483/98 of 10 July 1998 fixing the actual production of olive oil and the unit amount of production aid for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: economic policy;  marketing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R1483Commission Regulation (EC) No 1483/98 of 10 July 1998 fixing the actual production of olive oil and the unit amount of production aid for the 1996/97 marketing year Official Journal L 195 , 11/07/1998 P. 0016 - 0017COMMISSION REGULATION (EC) No 1483/98 of 10 July 1998 fixing the actual production of olive oil and the unit amount of production aid for the 1996/97 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2),Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations (3), as last amended by Regulation (EC) No 636/95 (4), and in particular Article 17a(3) thereof,Whereas Article 5 of Regulation No 136/66/EEC provides that the unit amount of the production aid must be reduced where the actual production for a given marketing year exceeds the maximum guaranteed quantity fixed for that marketing year; whereas, however, producers whose average production is less than 500 kilograms of olive oil per marketing year are not affected by that reduction;Whereas Article 17a of Regulation (EEC) No 2261/84 provides that, in order to determine the unit amount of the production aid for olive oil which may be paid in advance, the estimated production for the marketing year concerned should be established; whereas, for the 1996/97 marketing year, the estimated production aid which may be paid in advance was fixed by Commission Regulation (EC) No 1979/97 (5);Whereas, pursuant to Article 17a(3) of Regulation (EEC) No 2261/84, not more than eight months after the end of the marketing year the quantity actually produced in respect of which entitlement to the aid has been recognised must be determined; whereas, to that end in accordance with Article 12a of Commission Regulation (EEC) No 3061/84 (6), as last amended by Regulation (EC) No 2455/97 (7), the Member States concerned must notify the Commission, not later than 31 May following each marketing year, of the quantity recognised as qualifying for the aid in each Member State; whereas as a result of those communications the quantity eligible for aid for the 1996/97 marketing year amounts to 410 000 tonnes for Italy, 2 360 tonnes for France, 494 218 tonnes for Greece, 986 700 tonnes for Spain and 37 000 tonnes for Portugal;Whereas recognition by the Member States of those quantities as qualifying for the aid implies that the checks referred to in Regulations (EEC) No 2261/84 and (EEC) No 3061/84 have been carried out; whereas, however, fixing actual production in accordance with the information on the quantities recognised as qualifying for Community aid by the Member States does not prejudge the conclusions that may be drawn from verification of the accuracy of that information under the clearance of accounts procedure;Whereas, in view of the quantity actually produced, the unit amount of the production aid provided for in point (b) of the fifth subparagraph of Article 5(1) of Regulation No 136/66/EEC should also be fixed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 For the 1996/97 marketing year for olive oil:- the quantity actually produced in respect of which entitlement to the production aid has been recognised and which is eligible for reimbursement by the EAGGF Guarantee Section is 1 930 278 tonnes,- the unit amount of the production aid shall be ECU 99,44 per 100 kilograms.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 206, 16. 8. 1996, p. 11.(3) OJ L 208, 3. 8. 1984, p. 3.(4) OJ L 67, 25. 3. 1995, p. 1.(5) OJ L 278, 11. 10. 1997, p. 12.(6) OJ L 288, 1. 11. 1984, p. 52.(7) OJ L 340, 11. 12. 1997, p. 26.